Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (JP H0695693).
             Regarding claim 1, Fujimoto et al., according to Figs. 1-4, discloses a system (see Fig. 1) to carry out a method for preventing deterioration in noise reduction, the method comprising: 
             adjusting a filter coefficient of an adaptive filter (see coefficient of filter 22 is adjusted by means 23, as shown in Fig. 2, 3 or 4) based on a noise signal received from a noise detector (microphone 200), an error signal received from a microphone (microphone 200) located in a vicinity of the control position (microphone 200 located in a vehicle, Fig. 2); 
             generating a signal of noise reduction sound (see adder 24 to generate a signal of noise reduction sound, as shown in Fig. 2, 3 or 4) based in part on the filter coefficient of the adaptive filter (filter 22), the signal of noise reduction sound to be radiated by a speaker (207) as noise reduction sound within the control position (within the vehicle); 
              performing an updating process (see control means 25 to perform coefficient update processing, as shown in Fig. 2, 3 or 4) for the filter coefficient of the adaptive filter (filter 22) based in part on the noise signal (signal outputted from converter 20); 
             detecting a non-stationary noise based on the noise signal (see the control means 25 recognizes when only nonstationary noise is inputted based on noise signal outputted from microphones 200, see abstract); and 
             changing the updating process for the filter coefficient of the adaptive filter (filter 22), in response to detecting the non-stationary noise (see the control means 25 to change the updating process by updating the adaptive speed of the filter coefficients smaller when only nonstationary noise is inputted, see Fig. 2 or 3 and abstract, or stop updating the coefficient, see Fig. 4 and paragraphs 0002-0003 of the translation).
             Regarding claim 2,  see Fig. 4, paragraphs 00020003 of the translation which describes the method of claim 1, wherein the changing the updating process is canceling of updating of the filter coefficient (when the voice is generated in the vehicle cabin , the voice is non-stationary and filter coefficient is not updated by the adaptive filter 22, paragraphs 0002-0003 of the translation).
             Regarding claim 3, paragraph 0016 of the translation which discloses the method of claim 1,  wherein the changing the updating process is initializing the filter coefficient (as disclosed in paragraph 0016, “since the filter coefficient is formed by using the convergence coefficient until the end, noise is not canceled when the power is turned on, so it is determined that voice has been input and the adaptation speed is low”. Thus, the coefficient, which is used at the time the power is turned on,  the voice input is determined and the adaptation speed of the coefficient is low, is interpreted as initializing the filter coefficient, as recited in claim 3). 
             Regarding claim 4, see paragraph 0016 which discloses the method of claim 1, wherein the changing the updating process is changing the filter coefficient to a general-purpose filter (as disclosed in paragraph 0016, “when the non-stationary voice is input, the adaptation speed of the filter coefficient update is reduced”; and this updated filter coefficient for the adaptive filter at reduce speed is interpreted as changing the filter coefficient to a general-purpose filter, as recited in claim 8).
              Regarding claim 5,  Fujimoto et al., according to Figs. 1-4, discloses a noise reduction system comprising: 
              a noise detector (see microphones 200 in Fig. 1 as noise detector) adapted to collect a noise signal on at least one output channel in response to an input (see microphones 200 to detect noise signal on  at least one output channel (voice of speaker in the vehicle) in response to an input (input from circuit 206)); 
              a signal generator (adder 24) configured to generate a signal of noise reduction sound based in part on a filter coefficient of the adaptive filter (see adder 24 to generate  a signal of noise reduction sound based on the filter coefficient  of  the filter 22), the signal of noise reduction sound  is radiated by a speaker (207) as noise reduction sound within the control position (vehicle interior); 
             a processor (control mean 25) configured to performs an updating process the filter coefficient of the adaptive filter (see control means 25 to control the adaptive speed of the filter coefficients of the adaptive filter 22); and 
             wherein the processor (means 25) is configured to: 
             detect a non-stationary noise based on the noise signal (see the control means 25 recognizes when only nonstationary noise is inputted based on noise signal outputted from microphones 200, see abstract); and 
             change the updating process for the filter coefficient of the adaptive filter in response to detecting the non-stationary noise (see the control means 25 to change the updating process by updating the adaptive speed of the filter coefficients for the filter smaller when only nonstationary noise is inputted, see Fig. 2 or 3 and abstract, or stop updating the coefficient, see Fig. 4 and paragraphs 0002-0003 of the translation).
             Regarding claim 6, see Fig. 4, paragraphs 00020003 of the translation which describes the noise reduction system of claim 5, wherein the change the updating process is canceling of updating of the filter coefficient (when the voice in generated in the vehicle cabin , the voice is non-stationary and filter coefficient is not updated by the adaptive filter 22, paragraphs 0002-0003 of the translation).
             Regarding claim 7,  paragraph 0016 of the translation which discloses the noise reduction system of claim 5. wherein the change the updating process is initializing the filter coefficient (as disclosed in paragraph 0016, “since the filter coefficient is formed by using the convergence coefficient until the end, noise is not canceled when the power is turned on, so it is determined that voice has been input and the adaptation speed is low”. Thus, the coefficient, which is used at the time the power is turned on,  the voice input is determined and the adaptation speed of the coefficient is low, is interpreted as initializing the filter coefficient, as recited in claim 7). 
            Regarding claim 8, see paragraph 0016 which discloses the noise reduction system of claim 5, wherein the change the updating process is changing the filter coefficient to a general-purpose filter (as disclosed in paragraph 0016, when the non-stationary voice is input, the adaptation speed of the filter coefficient update is reduced; and this updated filter coefficient for the adaptive filter at reduced speed is interpreted as changing the filter coefficient to a general-purpose filter, as recited in claim 8).
                                                                Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a sound system having an adaptive filter a control unit to change a coefficient of the filter based on a detection of a non-stationary sound and/or stationary sound.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688